

EXHIBIT 10.8


Investor Agreement
The following terms constitute a binding agreement (the “Agreement”) between you
and LendingClub Corporation, a Delaware corporation (“LendingClub”, “we” or
“us”). This Agreement will govern your relationship with LendingClub and your
purchases of LendingClub Member Payment Dependent Notes (“Notes”) that you may
make from time to time through LendingClub or any other authorized secondary
market (such as Folio Investing, Inc.), entity, person, website or platform
(each, a “Third Party”). Please carefully read this Agreement, the Terms of Use
(“Terms of Use”) and Privacy Policy (“Privacy Policy”), posted on LendingClub's
website at www.lendingclub.com, and the Prospectus (as defined below) and print
and retain a copy of these documents for your records. By signing electronically
below, you agree to be bound by the terms of this Agreement, the Terms of Use,
and the Privacy Policy, and to transact business with us and receive
communications relating to the Notes electronically. By signing below, you also
agree to have any dispute with us resolved by binding arbitration.


We offer and sell Notes via a registration statement filed with the Securities
and Exchange Commission (SEC) (as amended, updated, or replaced from time to
time, the “Registration Statement”). The Registration Statement is available via
our website and includes a prospectus (as supplemented from time to time, the
“Prospectus”). By signing this Agreement, you acknowledge (i) that the
Prospectus has been made available electronically to you, (ii) that you have
read and understand the Prospectus and (iii) that any Notes you have purchased
or may purchase or acquire, regardless of whether such purchase or acquisition
is through LendingClub or a Third Party, are issued pursuant and subject to the
terms of the Prospectus.


1. Purchase of Notes After Updates to Prospectus or Agreements. The Registration
Statement and Prospectus may be amended, updated or replaced periodically
through filings and related disclosures that we make with the SEC, which will be
available on the SEC’s EDGAR website and our website. It is your responsibility
to review LendingClub’s public filings periodically.


LendingClub reserves the right to amend, update, or replace this Agreement, the
Terms of Use, and the Privacy Policy (collectively, the “Investor Agreement
Package”). If we do this, we will post the updated documents on our website. The
date any document in the Investor Agreement Package was last revised will be
indicated at the top of such document. It is your responsibility to visit the
LendingClub website periodically to review the most current terms and conditions
of the Investor Agreement Package.


You understand and agree that your placement of an order for any Note(s)
directly or through a Third Party on or after the date of any such amendments,
updates, or replacements to the Investor Agreement Package, the Prospectus, or
the Registration Statement shall constitute:


•
Your acknowledgement (i) that the updated Prospectus is publicly available on
EDGAR, (ii) that you have read and understand the updated Prospectus and (iii)
that any Notes you purchase thereafter, regardless of whether such purchase is
through LendingClub or any Third Party, are issued pursuant and subject to the
terms of the updated Prospectus; and

•
Your acceptance of and agreement to the terms of the updated Investor Agreement
Package, which shall supersede and replace the terms of any previous Investor
Agreement Package.

2. Additional Terms and Conditions. From time to time, LendingClub may provide
additional terms and conditions for retail investors on the LendingClub
platform. These may include but are not limited to: (i) state and financial
suitability requirements, (ii) account opening and closing procedures or
requirements, (iii) caps, limits, or other restrictions on Note purchases or
other account activity (such as a cap on the percentage of any individual loan
request amount per Note order or a daily or weekly maximum aggregate Note
purchase amount), or (iv) details of any available marketing or other customer
offers. LendingClub





--------------------------------------------------------------------------------





may communicate these terms and conditions in a variety of methods, including by
email or posting on our website, blog, or within investors’ accounts.
LendingClub may update, modify, or amend such additional terms and conditions at
any time, without notice, in its sole discretion. It is your responsibility to
review all communications from LendingClub, including emails, your account, and
the LendingClub website periodically to review the current terms and conditions.
Notwithstanding your agreement to any updated Investor Agreement Package above,
you agree to comply with these additional terms and conditions as they are
updated, modified, or amended from time to time.
3. Opening an Account. You may only place an order for a Note after registering
and being approved for a LendingClub investor account (an “Account”). By
registering for an Account, either directly or through a Third Party, you
acknowledge and agree that LendingClub or such Third Party may condition the
approval of, or your continued access to, such Account on satisfactory
completion, as determined by LendingClub or such Third Party in their sole
discretion, of their respective account opening procedures. You acknowledge and
agree that LendingClub has the right to deny any registration for an Account,
with or without cause, immediately and without notice, in its sole discretion.
When you open an Account and at any time thereafter, we may ask for your name,
address, date of birth, and other financial, personal, or business information
that will allow us to verify your identify (the “Personal Information”). We may
require you to produce a copy of a government-issued photo identification or
other identifying documents. We may at any time make inquiries, directly or
through third parties on our behalf, to validate information that you provide to
us. You authorize LendingClub to use the Personal Information for such
procedures and acknowledge and authorize LendingClub to submit the Personal
Information to third party consumer reporting agencies and obtain your consumer
credit reports. You may be required to produce additional information or
documents in order to complete your registration.
4. Purchase of Notes. Subject to the terms and conditions of this Agreement, you
will be provided (either directly through our website or indirectly via a Third
Party), the opportunity through your Account to:
•
Review requests for loans (upon issuance, “Member Loans”) that LendingClub has
received from borrower applicants and approved for listing; and

•
Place orders for Notes, each such Note corresponding to and dependent for
payment upon a pro rata portion of a specific Member Loan.

At the time you place an order for a Note, you must have sufficient funds in
your Account to complete the purchase, and you will not have further access to
those funds unless and until LendingClub notifies you (either directly or
indirectly) that the corresponding Member Loan will not be issued. Orders for
Notes through any LendingClub automated investing tool (or similar features) are
subject to the availability of such Notes, which can be impacted by multiple
factors, including, but not limited to, the volume of corresponding Member Loans
and demand for Notes or Member Loans from other participants on the LendingClub
platform. The terms of this paragraph may not apply to Notes purchased through a
Third Party as the Member Loans affiliated with such Notes may have been issued
prior to the purchase(s). If you are purchasing or acquiring a Note through a
Third Party, LendingClub is not responsible for information provided by or
through such Third Party.
5. Note Issuance. A Note is issued and sold to the original Note purchaser
immediately after LendingClub purchases the corresponding Member Loan.
LendingClub purchases each Member Loan at least two business days after the
Member Loan is issued by the issuing bank, which period may be up to five
calendar days where the first or second business day precedes a holiday weekend.
As a result of this process, the original Note purchaser will hold each newly
purchased Note for less than one month before the first payment is due,





--------------------------------------------------------------------------------





making the first payment on such Note (to the extent any corresponding Borrower
payments are received) smaller than subsequent monthly payments.
The Notes shall be issued, or, if applicable, have been issued, pursuant to an
indenture dated October 10, 2008 (as subsequently amended, supplemented or
otherwise restated from time to time, the “Indenture”) between LendingClub and
Delaware Trust Company (formerly CSC Trust Company of Delaware), a Delaware
state-chartered trust company, the trustee under the Indenture for the Notes
(the “Trustee”). The form of Note is an exhibit to the Indenture, which is
publicly filed with the SEC.
6. Terms of the Notes. The Notes are issued in series, with each series
corresponding to one Member Loan. The Notes of each series will have a stated
interest rate that is the same as the interest rate for the corresponding Member
Loan and an aggregate stated principal amount equal to the stated principal
amount of the corresponding Member Loan. The terms of each series of Notes are
set forth on the “sales supplements” we file at least weekly with the SEC, and
the terms of your Notes are displayed in the Note listing section of your
Account as well as in the form of Note attached to the Indenture. The terms of
each Note correspond to the interest rate, time to maturity, and certain other
terms of the Member Loan corresponding to such Note. The stated interest rate,
time to maturity, and other terms of each Member Loan are described in the
Member Loan request as well as in the form of Borrower Agreement (which includes
the Loan Agreement and Promissory Note) available on our website (as may be
updated from time to time). Please review the Prospectus for more details on the
Note offering, including the risks and uncertainties of purchasing Notes.
Payment on the Notes, if any, depends entirely on the receipt of payments by
LendingClub from the respective borrower of the corresponding Member Loan (the
“Borrower”). LendingClub does not warrant or guarantee in any manner that you
will (i) receive all or any portion of the principal or interest you expect to
receive on any Note or (ii) realize any particular or expected rate of return on
any Note. LendingClub does not make any representations as to a Borrower’s
ability to pay and does not act as a guarantor or insurer of any corresponding
Member Loan.
7. Fees. When we receive a Borrower payment on a Member Loan, we will pay on
each corresponding Note an amount equal to its pro rata share of such Borrower
payment, less the fees and costs set forth below. A Note’s pro rata share is
equal to the principal amount of the Note in proportion to the aggregate
principal amount of the Note series (which corresponds to the principal amount
of the corresponding Member Loan). Any payment on a Note will be net of the
following fees:
•
A servicing fee of up to one percent (1.00%) on any Borrower payments we receive
by the payment due date or during applicable grace periods; and

•
A collection fee of (i) up to 40% on all amounts collected on a delinquent
Member Loan (net of legal fees and expenses) to the extent any litigation has
been initiated against the Borrower; or (ii) up to 30% on all amounts collected
on a delinquent Member Loan in all cases not involving litigation.

In addition, please note:
•
If you are purchasing or acquiring a Note through a Third Party, the amount you
receive on your Note, if any, may also be net of additional service or
transaction fees charged by such Third Party.

8. Closing Your Account. In the event you request to close your Account, you
acknowledge and agree to comply with any and all account closure procedures then
required by LendingClub, including, but not limited to, submitting a completed
and signed account closure form. If you decide to close your Account, it is your
responsibility to withdraw all available cash from such Account prior to
closure. You acknowledge and agree that, upon closure of your Account by your
request, you may be required to forfeit all right, title, and interest





--------------------------------------------------------------------------------





to and in any and all Note(s) (including any and all Notes in “charge-off”
status) then remaining in such Account, including any payments of principal,
interest and any and all future proceeds related to such Notes and that,
pursuant to such forfeiture, all right, title, and interest to and in such Notes
will immediately be transferred to LendingClub.
9. Inactive Accounts. You acknowledge and agree that on the date three (3) years
after the most recent Investor-Initiated Contact (as defined below), LendingClub
may pause or cancel, immediately and without notice, your participation in any
automated investing tool or other similar program in which you have enrolled.
“Investor-Initiated Contact” means contact with LendingClub by an Account
(directly or through a Third Party) initiated by the Account owner or an
authorized party of such Account, including (i) communications regarding the
status of or changes to an Account made via mail, phone, email or
electronically, (ii) clicking on links within emails sent from LendingClub,
(iii) successful logins into an Account, (iv) manual deposits into or
withdrawals of funds from an Account, (v) orders placed manually for Note(s)
(orders placed via an automated investing tool do not qualify), (vi) changes
made to the Account’s automated investing criteria, and (vii) such other actions
as LendingClub, in its sole discretion, may designate pursuant to its policies
and procedures.
10. LendingClub’s Repurchase of Notes. From time to time LendingClub, in its
sole discretion, may repurchase Notes in your account in accordance with its
policies and procedures. We may do this for a variety of reasons, including
matters related to platform operations or if the Member Loan corresponding to a
Note was obtained as a result of identity theft or fraud on the part of the
purported Borrower. If we repurchase a Note in your Account, we will credit your
Account for the outstanding principal balance of such Note. Following such
repurchase, you acknowledge that you will have no further right, title or
interest to or in such Note.
11. LendingClub’s Right to Suspend or Terminate. LendingClub may in its sole
discretion, with or without cause, immediately and without prior notice (i)
terminate this Agreement and/or (ii) terminate or suspend your Account, your
ability to purchase Notes, or your ability to participate on the LendingClub
platform, and may communicate any such action(s) as provided under Sections 15
and 16 below. Except as set forth in the next paragraph, any Notes you purchase
or acquire prior to the effective date of any such action by LendingClub shall
remain in full force and effect in accordance with their terms.
Notwithstanding and in no way limiting the foregoing, LendingClub, in its sole
discretion and in connection with the termination of this Agreement and/or your
Account, may require you to forfeit all right, title, and interest to and in any
and all Note(s) (including any and all Notes in “charge-off” status) then
remaining in your Account, including any payments of principal, interest and any
and all future proceeds related to such Notes and that, pursuant to such
forfeiture, all right, title, and interest to and in such Notes will immediately
be transferred to LendingClub.
12. Your Representations, Covenants, and Acknowledgements. Below are certain
representations and warranties (things that you certify have or have not
occurred), covenants (things that you promise to do or not do), and
acknowledgements (things you certify that you understand and agree are true)
that you make to LendingClub.
•
You represent and warrant that as of each date that you purchase a Note (either
directly or through a Third Party), that:

o
You are a resident of a state where Notes are offered for purchase, as set forth
on our website, as updated from time to time;






--------------------------------------------------------------------------------





o
You satisfy the minimum financial suitability standards applicable to the state
in which you reside, as set forth on our website, as updated from time to time;

o
You have made your decision to purchase such Note without discrimination on the
basis of race, color, religion, national origin, sex or marital status, age, or
whether a Borrower applicant receives any income from any public assistance
program;

o
The funds used to purchase such Note(s) were not obtained via a Member Loan
issued to you or any other person or entity; and

o
You have not charged, attempted to charge, or accepted from any Borrower any
fee, bonus, interest, kickback or thing of value of any kind in exchange for
your purchase or recommendation of any Note(s).

•
You understand and acknowledge that Borrowers may default on their payment
obligations under the Member Loans and that such defaults will reduce the
amounts, if any, you may receive under any corresponding Note(s). You understand
and acknowledge that Notes are not guaranteed or insured and you may lose all
amounts invested in Notes, regardless of whether you purchase the Notes through
LendingClub or any Third Party.

•
You understand and acknowledge that the Notes have no or limited liquidity and
will not be listed on any securities exchange, that there may be no or only a
limited secondary market for the Notes, that any secondary sales or trading of
Notes must be conducted in accordance with federal and applicable state
securities laws, and that Note purchasers should be prepared to hold the Notes
they purchase until the Notes mature.

•
Due to the nature of LendingClub operating entirely electronically and online,
you acknowledge that each investor may not experience the same functionality,
speed, or access to information, services, and Note purchasing ability as other
investors on the LendingClub platform and that LendingClub does not warrant that
the operation of the LendingClub platform will be uninterrupted or entirely
error-free. Service quality and availability may be subject to delay, error or
failure due to service connectivity, internet connection difficulties or other
factors. You acknowledge that the above may result in (1) an inability or delay
in placing orders; (2) varying processing times for transactions; (3) inaccurate
information; (4) delay in receipt of information by us from you; (5) your
failure to receive any messages from LendingClub; (6) you erroneously believing
that you have initiated a transaction or placed an order for a Note when our
records show that we have not accepted such an action from you.

•
You understand and acknowledge that order programs, features, and tools on the
LendingClub platform, including the automated investing tool, may be modified,
unavailable, or removed from time to time at LendingClub’s sole discretion.

•
You represent and warrant that your activity on the LendingClub platform,
including registration for an Account, any Account activity, and any Note
purchase(s), is in compliance with all applicable laws, including anti-terrorism
laws, anti-money laundering law, and any laws administered by the United States
Department of the Treasury's Office of Foreign Assets Control or any other
governmental entity imposing economic sanctions and trade embargoes.

•
You represent and warrant that you have the power to enter into and perform your
obligations under the Investor Agreement Package, and that the Investor
Agreement Package has been duly authorized, executed and delivered by you.

•
You acknowledge and agree that you are purchasing Notes only for your own
account and are not acquiring Notes for the account of any other person or
entity, whether directly or indirectly.






--------------------------------------------------------------------------------





•
You represent and warrant that all personal information you have provided or
will provide to LendingClub in connection with your Account, including but not
limited to your name, current address and Social Security number or taxpayer
identification number, is true, accurate, and complete.

•
You agree that to the extent that any Note(s) were purchased through a Third
Party, you are bound by the terms of the Investor Agreement Package as if you
had purchased such Note(s) directly through LendingClub.

•
You acknowledge and agree that LendingClub has not provided you with any legal,
accounting, regulatory, financial, or tax advice and that you have had the
opportunity to consult and have consulted with your legal, financial, and tax
advisers, if and to the extent you deem necessary or appropriate.

•
You acknowledge and agree that LendingClub bears no responsibility or liability
for any actions taken with respect to your Account if you give a third party
access to or control over your Account.

•
You acknowledge and agree that you have no right, and shall not, make any
attempt, directly or through any other party, to contact or collect any payments
from any Borrower.

•
You acknowledge and agree that the Notes are intended to be indebtedness of
LendingClub for U.S. federal income tax purposes. You agree that you will not
take any position inconsistent with such treatment of the Notes for tax,
accounting or other purposes, unless required by law. You further acknowledge
that the Notes will be subject to the original issue discount rules of the
Internal Revenue Code of 1986, as amended, as described in the Prospectus.
LendingClub reserves the right to change how it reports income, gains, losses,
deductions and any other items for U.S. federal and other income tax purposes at
any time to the extent it determines necessary or appropriate. Except as set
forth herein, neither party makes any representation or warranty to the other
regarding the effect that this Agreement may have upon the foreign, federal,
state or local tax liability of the other party.

•
You acknowledge and agree that any personal data and information that you may
provide to a Third Party may be shared with us in accordance with the terms of
our agreements with such Third Parties, and such personal data and information
may also be used by us in accordance with the terms of the Privacy Policy.

•
You acknowledge and agree that LendingClub is entitled to act upon any
instrument, certificate or form we believe is genuine and signed or presented by
the proper person or persons and we need not investigate or inquire as to any
statement contained in any such document, but may accept it as true and
accurate.

•
You agree not to represent yourself to any person, as a director, officer,
employee or affiliated person of LendingClub, unless you are such a director,
officer or employee.

•
You shall provide any additional documentation reasonably requested directly by
or on behalf of LendingClub (including requests made through a Third Party) to
demonstrate your compliance with this section.

13. No Advisory Relationship. You acknowledge and agree that: (a) your purchase
of Notes from LendingClub constitutes an arms-length transaction between you and
LendingClub, (b) that LendingClub is not acting as your agent or fiduciary, and
(c) LendingClub assumes no advisory or fiduciary responsibility in connection
with your Account, your order or purchase of any Notes, or your activity on the
LendingClub platform.
14. LendingClub's Representations and Warranties. LendingClub represents and
warrants to you, as of each date that you purchase Notes (directly or through a
Third Party), that:





--------------------------------------------------------------------------------





•
It is duly organized and is validly existing as a corporation in good standing
under the laws of Delaware and has corporate power to enter into and perform its
obligations under this Agreement;

•
This Agreement has been duly authorized, executed and delivered by LendingClub;

•
The Indenture has been duly authorized by LendingClub and qualified under the
Trust Indenture Act of 1939 and constitutes a valid and binding agreement of
LendingClub, enforceable against LendingClub in accordance with its terms,
except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency or similar laws; and

•
The Notes have been duly authorized and, following your payment of the purchase
price and the execution, authentication, issuance, and delivery to you, will
constitute valid and binding obligations of LendingClub, enforceable against
LendingClub in accordance with their terms, except as the enforcement thereof
may be limited by applicable bankruptcy, insolvency or similar laws.

15. Electronic Disclosures and ACH Transactions. This section is in addition to
your consent to electronic delivery of Disclosures (as defined in the Terms of
Use) that you agree to in the Terms of Use.
(a) Tax Statements. You acknowledge and agree that your consent to electronic
delivery in the Terms of Use applies to all tax information, forms and
statements provided by LendingClub (“Tax Documents”). LendingClub will provide
Tax Documents to you electronically unless and until you withdraw your consent
pursuant to the notice requirements in the Terms of Use or if required by law to
provide them in a different form.
(b) Requests for Paper Copies. In addition to the LendingClub contact
information provided in the Terms of Use, you may also request paper copies of
any Disclosures by emailing or calling Investor Services at
investing@lendingclub.com or 888-596-3159 (hours 7:00am – 5:00pm PST,
Monday-Friday, closed holidays).
(c) ACH Authorization. Upon providing instructions to LendingClub to initiate an
electronic (ACH) transaction, you authorize LendingClub to transfer funds to and
from your Account and your account(s) at a third-party financial institution,
the details of which you have provided or will provide to LendingClub. You
acknowledge that the origination of electronic entries between your accounts
must comply with the provisions of U.S. law. You acknowledge and agree that all
ACH/electronic transactions initiated by you are subject to the terms and
conditions for ACH/electronic transactions provided at the point of initiation
on the transfer/withdrawal portal of the LendingClub platform.
16. Other Notices. All Disclosures, including any notices or communications from
the Trustee, will be transmitted to you in accordance with the Terms of Use, and
shall be deemed to have been duly given and effective upon transmission or
posting (whether delivered directly by LendingClub or indirectly by a Third
Party). Unless otherwise noted, you shall send all notices or other
communications required to be given hereunder to LendingClub via email at
investing@lendingclub.com or by writing to: LendingClub Corporation, 595 Market
Street, Suite 200, San Francisco, CA 94105, Attention: Investor Services. You
may call LendingClub Investor Services at 888-596-3159 (hours 7:00am – 5:00pm
PST, Monday-Friday, closed holidays), but calling may not satisfy your
obligation to provide notice hereunder or otherwise preserve your rights.
17. Indemnification by You. In addition to your indemnification obligations set
forth in LendingClub’s Terms of Use, you agree to indemnify, defend, protect and
hold harmless LendingClub and any of its affiliates or subsidiaries and each of
their respective officers, directors, members, shareholders, employees and
agents (the “LendingClub Parties”) against all third party claims, liabilities,
actions, costs, damages, losses, demands and expenses of every kind, known or
unknown, direct or indirect, contingent or otherwise (including all





--------------------------------------------------------------------------------





attorneys’ fees incurred in connection with the foregoing), resulting from (i)
your material breach of this Agreement, including any failure to comply with
applicable laws; or (ii) your negligent or more culpable acts or omissions (and
those of your employees, agents or representatives) relating to the LendingClub
Parties or this Agreement. Your obligation to indemnify the LendingClub Parties
shall survive termination of this Agreement, regardless of the reason for
termination.
18. Limitations on Damages. EXCEPT FOR ACTS OR OMISSIONS THAT CONSTITUTE FRAUD,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL LENDINGCLUB OR ANY OF
ITS DIRECTORS, EMPLOYEES, AGENTS, RESPECTIVE AFFILIATES, BENEFICIARIES,
ASSIGNEES OR SUCCESSORS (BY ASSIGNMENT OR OTHERWISE) BE LIABLE TO YOU OR ANY
THIRD PARTY FOR ANY LOST PROFITS OR OTHER SPECIAL DAMAGES, OR ANY PUNITIVE,
EXEMPLARY, REMOTE, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES, ARISING OUT
OF, RELATING TO, AND/OR IN CONNECTION WITH ANY BREACH UNDER THIS AGREEMENT
INCURRED OR CLAIMED BY ANY PARTY OR ENTITY (OR SUCH PARTY’S OR ENTITY’S
OFFICERS, DIRECTORS, STOCKHOLDERS, MEMBERS OR OWNERS), REGARDLESS OF (A) WHETHER
SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER OR NOT SUCH PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT,
TORT OR OTHERWISE) UPON WHICH THE CLAIM IS BASED. THE TERMS OF THIS SECTION ARE
IN ADDITION TO THE LIMITATION ON LIABILITY SECTION SET FORTH IN THE TERMS OF
USE.
19. Waiver of Jury Trial. THE PARTIES HERETO WAIVE A TRIAL BY JURY IN ANY
LITIGATION RELATING TO THIS AGREEMENT, YOUR LENDINGCLUB ACCOUNT, ANY NOTES
PURCHASED PURSUANT TO THIS AGREEMENT, THE CORRESPONDING MEMBER LOAN OR ANY OTHER
AGREEMENTS RELATED THERETO.
20. Arbitration.
(a) General. Either party to this Agreement may, at its sole election, require
that the sole and exclusive forum and remedy for resolution of a Claim (as
defined below) be final and binding arbitration pursuant to this Section 20 (the
“Arbitration Provision”), unless you opt out as provided in Section 20(b) below.
As used in this Arbitration Provision, “Claim” shall include any past, present
or future claim, dispute or controversy involving you (or persons claiming
through or connected with you), on the one hand, and LendingClub (or persons
claiming through or connected with LendingClub), on the other hand, relating to
or arising out of this Agreement, your Account, any Note, our website and/or the
activities or relationships that involve, lead to or result from any of the
foregoing, including (except to the extent provided otherwise in the last
sentence of Section 22(g) below) the validity or enforceability of this
Arbitration Provision, any part thereof, or the entire Agreement. Claims are
subject to arbitration regardless of whether they arise from contract, tort
(intentional or otherwise), a constitution, statute, common law, principles of
equity, or otherwise. Claims include matters arising as initial claims,
counter-claims, cross-claims, third-party claims or otherwise. The scope of this
Arbitration Provision is to be given the broadest possible interpretation that
is enforceable.
(b) Opt-Out. You may opt out of this Arbitration Provision for all purposes by
sending by regular mail an arbitration opt-out notice to LendingClub
Corporation, 595 Market Street, Suite 200, San Francisco, CA 94105, Attention:
Consumer Advocacy, that is received at the specified address within 30 days of
the date of your electronic acceptance of the terms of this Agreement. The
opt-out notice must clearly state that you are rejecting arbitration; identify
the Agreement to which it applies by date; provide your name, address and social
security number; and be signed by you. You may send the opt-out notice in any
written form you see fit as long as it complies with the requirements above and
is received at the specified address within the





--------------------------------------------------------------------------------





specified time. No other methods can be used to opt out of this Arbitration
Provision. If the opt-out notice is sent on your behalf by a third party, such
third party must include evidence of his or her authority to submit the opt-out
notice on your behalf.
(c) Claim Submission. If a Claim arises, our goal is to learn about and address
your concerns and, if we are unable to do so to your satisfaction, to provide
you with a neutral and cost-effective means of resolving the dispute quickly.
You agree that before filing any claim in arbitration, you must submit Claims by
sending an email to consumeradvocacy@lendingclub.com at any time, or by calling
(888) 596-3159 from Monday - Friday 7:00 AM to 5:00 PM PT.
(d) Administrator. The party initiating arbitration shall do so with the
Judicial Alternatives and Mediation Services (“JAMS”). The arbitration shall be
conducted according to, and the location of the arbitration shall be determined
in accordance with, the JAMS rules and policies, except to the extent the rules
conflict with this Arbitration Provision or any countervailing law. In the case
of a conflict between the rules and policies of the administrator and this
Arbitration Provision, this Arbitration Provision shall control, subject to
countervailing law, unless all parties to the arbitration consent to have the
rules and policies of the administrator apply. If you have any questions
concerning JAMS or would like to obtain a copy of the JAMS arbitration rules,
you may call 1(800) 352-5267 or visit their web site at: www.jamsadr.com.
(e) Costs. If we elect arbitration, we shall pay all the administrator’s filing
costs and administrative fees (other than hearing fees). If you elect
arbitration, filing costs and administrative fees (other than hearing fees)
shall be paid in accordance with the rules of the administrator selected, or in
accordance with countervailing law if contrary to the administrator's rules. We
shall pay the administrator’s hearing fees for one full day of arbitration
hearings. Fees for hearings that exceed one day will be paid by the party
requesting the hearing, unless the administrator’s rules or applicable law
require otherwise, or you request that we pay them and we agree to do so. Each
party shall bear the expense of its own attorneys' fees, except as otherwise
provided by law. If a statute gives you the right to recover any of these fees,
these statutory rights shall apply in the arbitration notwithstanding anything
to the contrary herein.
(f) Appeals. Within 30 days of a final award by the arbitrator, any party may
appeal the award for reconsideration by a three-arbitrator panel selected
according to the rules of the arbitrator administrator. In the event of such an
appeal, any opposing party may cross-appeal within 30 days after notice of the
appeal. The panel will reconsider de novo all aspects of the initial award that
are appealed. Costs and conduct of any appeal shall be governed by this
Arbitration Provision and the administrator’s rules in the same way as the
initial arbitration proceeding. Any award by the individual arbitrator that is
not subject to appeal, and any panel award on appeal, shall be final and
binding, except for any appeal right under the Federal Arbitration Act (“FAA”),
and may be entered as a judgment in any court of competent jurisdiction.
(g) Prohibition of Class and Representative Actions and Non-Individualized
Relief. We agree not to invoke our right to arbitrate an individual Claim you
may bring in Small Claims Court or an equivalent court, if any, so long as the
Claim is pending only in that court. NO ARBITRATION SHALL PROCEED ON A CLASS,
REPRESENTATIVE OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY GENERAL ON
BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT OF THE
ARBITRATION HAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN A
COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless
consented to in writing by all parties to the arbitration, no party to the
arbitration may join, consolidate, or otherwise bring claims for or on behalf of
two or more individuals or unrelated corporate entities in the same arbitration
unless those persons are parties to a single transaction. Unless consented to in
writing by all parties to the arbitration, an award in arbitration shall
determine the rights and obligations of the named





--------------------------------------------------------------------------------





parties only, and only with respect to the claims in arbitration, and shall not
(a) determine the rights, obligations or interests of anyone other than a named
party, or resolve any Claim of anyone other than a named party; nor (b) make an
award for the benefit of, or against, anyone other than a named party. No
administrator or arbitrator shall have the power or authority to waive, modify
or fail to enforce this Section 20(g), and any attempt to do so, whether by
rule, policy, arbitration decision or otherwise, shall be invalid and
unenforceable. Any challenge to the validity of this Section 20(g) shall be
determined exclusively by a court and not by the administrator or any
arbitrator.
(h) Law Governing Arbitration. This Arbitration Provision is made pursuant to a
transaction involving interstate commerce and shall be governed by and
enforceable under the FAA. The arbitrator will apply substantive law consistent
with the FAA and applicable statutes of limitations. The arbitrator may award
damages or other types of relief, including injunctive relief, permitted by
applicable substantive law, subject to the limitations set forth in this
Arbitration Provision. The arbitrator will not be bound by judicial rules of
procedure and evidence that would apply in a court. The arbitrator shall take
steps to protect confidential information.
(i) Other Terms. This Arbitration Provision shall survive (i) suspension,
termination, revocation, closure or amendments to this Agreement and the
relationship of the parties; (ii) the bankruptcy or insolvency of any party or
other person; and (iii) any transfer of any Note(s) or any amounts owed on such
Note(s), to any other person or entity. If any portion of this Arbitration
Provision other than Section 20(g) is deemed invalid or unenforceable, the
remaining portions of this Arbitration Provision shall nevertheless remain valid
and in force. If an arbitration is brought on a class, representative or
collective basis, and the limitations on such proceedings in Section 20(g) are
finally adjudicated pursuant to the last sentence of Section 20(g) to be
unenforceable, then no arbitration shall be had. In no event shall any
invalidation be deemed to authorize an arbitrator to determine Claims or make
awards beyond those authorized in this Arbitration Provision.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
COURT BEFORE A JUDGE, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT UPON
ELECTION OF ARBITRATION BY ANY PARTY.
21. Miscellaneous.
(a) Entire Agreement. Except as otherwise expressly provided herein, this
Agreement represents the entire agreement between you and LendingClub regarding
the subject matter hereof and supersedes all prior or contemporaneous
communications, promises and proposals, whether oral, written or electronic,
between us.
(b) Amendment and Modification. This Agreement may only be amended, modified, or
supplemented as set forth in Section 1 above or as otherwise set forth by an
agreement in writing signed by each party hereto.
(c) Survival. The terms of this Agreement shall survive until the later of the
maturity of all Notes purchased by you or the closure of your Account.
(d) Third Party Beneficiaries. The parties acknowledge that this Agreement is
for the sole benefit of the parties hereto and there are no third-party
beneficiaries to this Agreement.
(e) Assignment. You may not assign, transfer, sublicense or otherwise delegate
your rights or responsibilities under this Agreement to any person without
LendingClub's prior written consent. Any such assignment, transfer, sublicense
or delegation in violation of this section shall be null and void.





--------------------------------------------------------------------------------





(f) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware without regard to any choice or conflict of law provision or rule that
would require or permit the application of the laws of any other jurisdiction.
(g) Waiver. Any waiver of a breach of any provision of this Agreement will not
be a waiver of any subsequent breach. Failure or delay by either party to
enforce any term or condition (whether in whole or in part) of this Agreement
will not constitute a waiver of such term or condition.
(h) Severability. If at any time subsequent to the date hereof, any of the
provisions of this Agreement shall be held by any court of competent
jurisdiction to be invalid, illegal, void or unenforceable, such provision shall
be of no force and effect, but such invalidity, illegality, or unenforceability
of such provision shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
(i) Headings. The headings in this Agreement are for reference purposes only and
shall not affect the interpretation of this Agreement in any way.
(j) Further Assurances. The parties agree to execute and deliver such additional
documents and information as may be reasonably required in order to effectuate
the purposes of this Agreement.





